Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 13, 2019

                                      No. 04-19-00182-CV

                                         Crystal SMITH,
                                            Appellant

                                                 v.

                                       Joseph HICKMAN,
                                            Appellee

                   From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI19228
                        Honorable Solomon Casseb III, Judge Presiding


                                         ORDER
           On April 3, 2019, the clerk of this court notified Kayleen Rivera that she is the court
reporter responsible for timely filing the reporter’s record in this appeal and that the reporter’s
record is late. The clerk explained that if the reporter’s record has not been filed because (1) the
appellant has failed to pay or make arrangements to pay the reporter’s fee and (2) the appellant is
not entitled to appeal without paying the fee, the court reporter must file a notification of late
record stating such fact within ten days. Otherwise, the court reporter must file the reporter’s
record within thirty days, on May 3, 2019.

           The reporter’s record has not been filed. Nor has the court reporter filed a notification
of late record.

            We, therefore, ORDER the court reporter to file the reporter’s record on or before
June 12, 2019. If the reporter’s record is not received by such date, an order may be issued
directing the court reporter to appear and show cause why she should not be held in contempt for
failing to file the record.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court